Krupansky, J.,
dissenting. In my view, relator has no right to receive compensation for work which he has been prohibited from performing by order of this court. I would deny this writ, and for this reason I must respectfully dissent.
The primary focus of R.C. 2701.11 is upon the procedure for retirement, removal and suspension of a judge without pay. This statute, however, does not even mention disqualification due to pending indictment. In order for a judge to be disqualified, therefore, it is not necessary to follow the procedure outlined in R.C. 2701.11. In fact, the procedure set forth in the statute was not followed when relator was twice disqualified by order of this court.
While R.C. 2701.11 is silent regarding disqualification, this subject is specifically addressed in Gov. R. VI(6). This rule however, is silent concerning compensation for a disqualified judge. Since there is nothing in either the statute or the rule which expressly requires a judge be compensated during a period of disqualification, it would seem reasonable to conclude the disqualified judge should not be paid for work which he has not performed. The propriety of this conclusion becomes clear when one realizes that it is necessary to appoint acting judges to fulfill the judicial duties of the disqualified judge, and that the acting judges must be compensated for their work. The rule thus espoused is an old and simple one: no work, no pay.
In sum, either the statutory procedure should be followed entirely, or the rule procedure should be followed entirely. Since the statute does not pertain *57to disqualification due to pending indictment, the rule procedure, which does pertain to disqualification, was followed by this court when relator was disqualified. It would be inconsistent to follow the statutory procedure at this point when the statute addresses only retirement, removal and suspension of a judge. It would, therefore, be consistent to follow the rule which deals with disqualification, but which is silent regarding compensation, and grant no pay for no work.
For the above reasons, I woiild deny relator’s writ.
Locher, J., concurs in the foregoing dissenting opinion.